Case 7:15-cr-00816-NSR Document 48 Filed 05/11/20 Page 1of3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

wee ee ee ee ee eee xX
UNITED STATES OF AMERICA
: SEALED ORDER OF
-vV.- INTERLOCUTORY SALE
SALVATORE CARPANZANO 15 Cr. 816 (NSR)
a/k/a “Salvino Casiraghi,” :
Defendant.
eee eee eee eee eee eee eee ee X

WHEREAS, on November 24, 2015, SALVATORE CARPANZANO, a/k/a “Salvino
Casiraghi,” (the “Defendant” ) was charged in an eight-count Information, 15 Cr. 816 CNSR) (the
“Information”), with conspiracy to commit wire fraud, in violation of Title 18, United States Code,
Section 1349 (Count One}; and wire fraud, in violation of Title 18, United States Code, .
Sections 1343 and 2 (Counts Two through Eight);

WHEREAS, the Information included a forfeiture allegation as to Counts One through
Eight of the Information seeking to forfeit to the United States, pursuant to Title 18, United States
Code, Section 981(a)(1)(C), and Title 28, United States Code, Section 2461(c); any and all
property, real or personal, that constitutes or is derived from proceeds traceable to the commission
of the offenses charged in Counts One through Eight of the Information including but not limited
to all right, title, and interest of the Defendant in the following;

a, One 2006 Bentley Continental bearing VIN SCBCR63 W36C036796;
b. One 1987 Mercedes-Benz bearing VIN WOBBA48D7HA058177;

c. One 1987 Mercedes-Benz bearing VIN WDBBA48D1HA056621;

d, One 2008 Aston Martin bearing VIN SCFBFO4B48GD09044;

e. One 1992 Mercedes-Benz bearing VIN WDBGA5S7E9NA063060;

 
Case 7:15-cr-00816-NSR Document 48 Filed 05/11/20 Page 2 of 3

f. One 2011 Bentley bearing VIN SCBBB7ZH8BC015323; and
g. One 2011 Range Rover bearing VIN SALMF1E49BA338391;
((a) through (g) collectively, the “Vehicles”)

WHEREAS, on or about December 29, 2015, the Court entered a Consent Preliminary
Order of Forfeiture/Moncy Judgment under seal (Docket Entry 36) under seal, which ordered the
forfeiture to the United States of all of the Defendant’s right, title, and interest in the
aforementioned Vehicles;

WHEREAS, the interlocutory sale of the Vehicles is appropriate to preserve their value
pending the entry of a Final Order of Forfeiture.

NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:

1, The United States Marshals Service (the “USMS”), or its designee will conduct an
interlocutory sale of the Vehicles.

2. The net proceeds realized from the sale of the Vehicles, and any and all income or
interest accrued thereon, shall be the substitute res for the Vehicles. The term “net proceeds” shall
mean the net amount realized from the interlocutory sale, following satisfaction of any valid liens
on the vehicles, after the payment of all costs and disbursements related to the sale of the Vehicles,
including any costs incurted by the USMS, or its designee. Said net proceeds shall be deposited
and maintained in the Seized Assets Deposit Fund (“SADF”) pending resolution of the instant case
and any related forfeiture proceedings, or further order from the Court.

3, The Court shall have exclusive jurisdiction over the interpretation and enforcement
of this Order of Interlocutory Sale. This Court shall further retain jurisdiction in this matter to take
additional action and enter further orders as necessary to implement and enforce this order

authorizing the sale of the Vehicles.
Case 7:15-cr-00816-NSR Document 48 Filed 05/11/20 Page 3 of 3

4, The Clerk of the Court shall forward three certified copies of this Order of
Interlocutory Sale to Assistant United States Attorney Alexander Wilson, Money Laundering and
Asset Forfeiture Unit, One St. Andrew’s Plaza, New York, New York 10007,

5. This Order of Interlocutory Sale shall remain under seal until further order of this
Court.

Dated: New York, New York
August {5, 2017

SO ORDERED:

 

THE HON ROBES NELSON STEPHEN ROMAN
UNITED ES DISTRICT JUDGE

 
